Citation Nr: 1212239	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability, rated 20 percent disabling from November 1, 2003 to September 27, 2010, and 50 percent disabling as of September 28, 2010.

2.  Entitlement to an increased rating for a left elbow disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and Friend
ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1957.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in September 2007 and August 2010 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for a left elbow disability and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

The preponderance of the medical evidence shows that, for the entire period on appeal, the Veteran's left shoulder disability was manifested by a left shoulder prosthesis with chronic residuals consisting of severe, painful motion and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not higher, for a left shoulder disability, from November 1, 2003, to September 27, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2011).

2.  The criteria for a rating in excess of 50 percent for a left shoulder disability, as of September 28, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2004, January 2005, October 2007, May 2009, September 2009, and August 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for fracture of the radial head of the left forearm was granted by an April 1960 rating decision, but a rating was not assigned at that time.  Subsequently, a February 1978 rating decision assigned a 0 percent rating, effective November 18, 1977, under 38 C.F.R. § 4.71a, Diagnostic Code 5299.  A March 1988 rating decision recharacterized the disability as old healed fracture, left radial head with spur formation and calcification of tendon (minor), and assigned a 10 percent rating, effective January 21, 1988, under 38 C.F.R. § 4.71a, Diagnostic Code 5299,-5212.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99".  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, was the service-connected disorder, and impairment of the radius, under Diagnostic Code 5212, was a residual condition.

An April 1990 rating decision then recharacterized the disability as healed fracture, left radial head with spur formation and tendon calcification, with severe degenerative arthritis, minor, and assigned a 20 percent rating, effective December 11, 1989, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5206.  The hyphenated diagnostic code indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, was the service-connected disorder, and limitation of flexion of the forearm, under Diagnostic Code 5206, was a residual condition.  An October 2002 rating decision then recharacterized the disability as status post left total shoulder arthroplasty (non-dominant) and assigned a 100 percent rating, effective from September 24, 2002 to October 31, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  A 20 percent rating was then assigned effective November 1, 2003.  Finally, a December 2011 rating decision recharacterized the disability as healed fracture, left radial head with spur formation and tendon calcification, with severe degenerative arthritis, and assigned a 50 percent rating, effective September 28, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5206.

In a November 2003 VA physical therapy report, the Veteran reported that his left shoulder had minimal pain compared to pre-operatively, but he reported that he was very weak.  The Veteran reported that his pain was at a level of seven on a scale from zero to ten.  On objective examination Veteran had left shoulder range of motion to 40 degrees of flexion, 30 degrees of abduction, 25 degrees of external rotation, and 40 degrees of internal rotation.  On manual muscle testing (MMT), for muscle strength, the Veteran scored 3-, 2+, 3-, and 3 on the various motions.

A February 2004 VA joints examination report stated that the Veteran had done quite well following the left total shoulder arthroplasty until the summer of 2003, when he was found to have had a fracture of the inferior portion of the glenoid.  The Veteran was advised that he might have had to undergo revision surgery on the glenoid if the pain became severe or the joint became unstable.  The Veteran complained of a dull aching pain in his left shoulder with any movement.  He reported that his shoulder was quite stiff, and he could not lay on his left side at night.  On physical examination, there was mild atrophy of the left shoulder girdle and left upper arm, but there was no tenderness about the left shoulder.  The Veteran had a left shoulder range of motion to 50 degrees of abduction, with pain, 90 degrees of forward flexion, with pain, full internal rotation, and 20 degrees of external rotation, with pain.  The diagnoses were status post-operative total shoulder arthroplasty, left, and fracture, inferior portion of glenoid process, left shoulder.

In a September 2004 VA physical therapy report, the Veteran reported that his pain was at a level of six on a scale from zero to ten, increasing to eight to ten with movements and exercises.  He reported that the pain was constant and throbbing.   On objective examination Veteran had left shoulder range of motion to 45 degrees of flexion, 30 degrees of hyperextension, 35 degrees of abduction, 35 degrees of external rotation, and 25 degrees of internal rotation.  On MMT, the Veteran scored 3-, 3-, 2+, 3-, and 3- on the various motions.

A December 2004 VA joints examination report stated that, on physical examination, the Veteran's major limiting problem was his postoperative limitation of motion in his left shoulder.  The Veteran had left shoulder range of motion to 45 degrees of flexion, 45 degrees of abduction, 30 degrees of internal rotation, and 30 degrees of external rotation.  The diagnosis was status post-operative left shoulder arthroplasty with significant limitation of motion.

In a May 2008 VA physical therapy report, the Veteran reported that his pain was at a level of zero on a scale from zero to ten, increasing to six to seven with activity and movements.  He reported that the pain was intermittent, sharp, and throbbing.  On objective examination Veteran had left shoulder range of motion to 36 degrees of flexion, 15 degrees of extension, 42 degrees of abduction, 30 degrees of external rotation, and 25 degrees of internal rotation.  On MMT, the Veteran scored 3- on all motions.  The examiner stated that the Veteran had an inability to achieve left shoulder functional mobility.

In a June 2008 VA physical therapy report, the Veteran reported that his pain was at a level of five to six on a scale from zero to ten.  On objective examination Veteran had left shoulder range of motion to 36 degrees of flexion, 15 degrees of extension, 42 degrees of abduction, 30 degrees of external rotation, and 25 degrees of internal rotation.  On MMT, the Veteran scored 3- on all motions.

In a November 2008 VA orthopedic consultation report, the Veteran complained of pain in his left shoulder since surgery.  On objective examination, there was tenderness to palpation at multiple points.  The Veteran had left shoulder range of motion to 40 degrees of flexion, 30 degrees of abduction, 20 degrees of external rotation, and internal rotation to his back pocket.  Crossed arms abduction was painful.  The Veteran had left shoulder strength of four out of five in some areas.

A November 2008 VA outpatient medical report stated that the Veteran had left arm strength of four out of five with reduced range of motion of the left shoulder secondary to pain.

In a September 2010 VA joints examination report, the Veteran reported that, since his total left shoulder arthroplasty in 2002, his left arm had stiffened and become largely unusable.  He reported that his left shoulder was exquisitely painful.  The Veteran reported experiencing left shoulder deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He denied episodes of dislocation of subluxation, but reported episodes of locking daily or more often.  There were no effusions, but there was tenderness and the condition affected the motion of the joint.  The Veteran reported experiencing severe flare-ups every two to three weeks, with each flare-up lasting three to seven days.  The Veteran reported that he was hardly able to use his left arm for even the simplest of tasks during flare-ups of left shoulder pain.

On physical examination, there was loss of a bone or part of a bone, in that the Veteran had a total left shoulder arthroplasty with loss of the left humeral head.  The Veteran's left shoulder had crepitus, deformity, tenderness, pain at rest, weakness, abnormal motion, and guarding.  The Veteran's left shoulder weakness was characterized as severe.  The Veteran had left shoulder range of motion to 30 degrees of flexion, with pain at 10 degrees; 30 degrees of abduction, with pain at 10 degrees; 10 degrees of internal rotation, with pain throughout, and 10 degrees of external rotation, with pain throughout.  There was objective evidence of pain following repetitive motion, but there were no additional limitation after the repetitions.  There was marked atrophy of all muscle compartments in the left shoulder.  The diagnosis was chronic left shoulder bursitis and rotator cuff tendinopathy, status post left shoulder arthroplasty.  The examiner stated that the Veteran had severe weakness of all rotator cuff muscles, with significant muscle atrophy.  The Veteran's range of motion was severely reduced in all shoulder motions, and there was pain and guarding on all motions.

Prior to analysis of the claim on appeal, the Board finds that clarification of some elements of the issue is warranted.  First, the Veteran has been service-connected for a left arm disability since April 1960, but the precise nature of the disability being rated has varied over time.  At various points in the past the Veteran's disability was evaluated as a left elbow disability or a left shoulder disability.  In August 2010 the Board concluded that service connection was in effect for both a left elbow disability and a left shoulder disability, and remanded the claims so that the two disabilities could be separately rated.  The left elbow disability is being remanded once again.  Therefore, only the Veteran's left shoulder symptoms are for consideration in the claim on appeal.  Second, the December 2011 rating decision assigned a 50 percent rating, effective September 28, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Diagnostic Code 5206 provides for a maximum rating of 40 percent for limitation of flexion of the minor forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2011).  The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his left arm is considered his minor or non-dominant extremity.  38 C.F.R. § 4.69 (2011).  Accordingly, the listed Diagnostic Code is erroneous, as it is impossible for the Veteran to receive a 50 percent rating for his left shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2011).  A review of the December 2011 supplemental statement of the case demonstrates that the 50 percent rating was assigned for post-prosthesis placement with chronic residuals consisting of severe weakness of the affected extremity.  This characterization indicates that the rating was intended to be assigned under Diagnostic Code 5051, which provides for a 50 percent rating for prosthetic replacement of the minor shoulder joint under certain circumstances.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (2011).  The Board agrees that diagnostic code is the most applicable to the Veteran's left shoulder manifestations, and the Board will rate the Veteran's left shoulder disability under those criteria first.

Under Diagnostic Code 5051, prosthetic replacement of the minor shoulder joint warrants a 100 percent rating for one year following implantation of the prosthesis.  A 50 percent rating is warranted with chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5200 and 5203, with the provision that the minimum rating to be assigned is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (2011).

The medical evidence of record shows that the Veteran underwent a left total shoulder arthroplasty on September 24, 2002.  Accordingly, a 100 percent rating is not warranted at any point during the period on appeal under Diagnostic Code 5051.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (2011).  The question then becomes, for the period from November 1, 2003, to September 27, 2010, whether the Veteran's symptoms were analogous to chronic residuals consisting of severe, painful motion or weakness, or whether they were manifested by an intermediate degree of symptomatology which warranted rating by analogy to Diagnostic Codes 5200 and 5203.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (2011).

The preponderance of the medical evidence of record shows that, for the entire period on appeal, the Veteran's left shoulder disability was manifested by a left shoulder prosthesis with chronic residuals consisting of severe, painful motion and weakness.  The medical evidence of record shows that the Veteran has experienced constant left shoulder muscle weakness from November 1, 2003 to the present.  The Veteran received MMT scores almost exclusively in the 2+ to 3- range from November 2003 through June 2008.  While the Veteran was reported to have left shoulder strength of four out of five in November 2008, his left shoulder weakness was then characterized as severe in the September 2010 VA joints examination report.  In addition, the medical evidence of record is replete with findings of significant painful motion of the left shoulder.  Indeed, from November 2003 to the present, the Veteran's pain-free left shoulder range of motion was never found to be greater than 50 percent of normal on flexion or abduction, with most findings demonstrating 25 percent of less of normal flexion and abduction.  38 C.F.R. § 4.71, Plate I (2011).  Accordingly, the Board finds that the Veteran's left shoulder symptoms caused severe, painful motion and weakness throughout the entire period on appeal.  Therefore, the Board finds that a 50 percent rating is warranted for the Veteran's left shoulder disability from November 1, 2003, to September 27, 2010.

However, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's left shoulder disability at any point during the period on appeal.  As the one year period following the implantation of the Veteran's left shoulder prosthesis expired on September 23, 2003, a rating in excess of 50 percent is not warranted for the Veteran's left shoulder disability under Diagnostic Code 5051 at any point during the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (2011).

There is only one diagnostic code in the Schedule that provides for a rating in excess of 50 percent for a disability of the minor shoulder.  Under Diagnostic Code 5202, a 70 percent rating is warranted for loss of the head of the humerus of the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  The September 2010 VA joints examination report stated that the Veteran had a loss of the left humeral head.  However, Diagnostic Code 5202 states, in parenthetical, that the rating is for flail shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  While the Veteran has indeed lost the head of his left humerus, it was removed in conjunction with implantation of the left shoulder prosthesis.  There is no evidence of record that the Veteran has ever experienced flail shoulder; the Veteran's left shoulder range of motion has been consistently stated to be heavily restricted and stiff, not abnormally loose and mobile.  Accordingly, the Board finds that, despite the loss of the head of the left humerus, the Veteran's left shoulder symptoms are not analogous with the symptoms contemplated by a 70 percent rating under Diagnostic Code 5202.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5202 (2011).  In addition, despite the severe nature of the Veteran's left shoulder symptoms, the Board finds that they are not analogous to amputation of the minor arm, as the Veteran retains at least a minimal ability to use his left arm and hand.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5120, 5121, 5122, 5123, 5124, 5125 (2011).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's left shoulder symptoms, the evidence shows no distinct periods of time during the period on appeal in which his left shoulder symptoms have varied to such an extent that a rating in excess of 50 percent would be warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a left shoulder disability inadequate.  The Veteran's left shoulder disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5051, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left shoulder disability is manifested by a left shoulder prosthesis with chronic residuals consisting of severe, painful motion and weakness.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating assigned herein for his left shoulder disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of minor shoulder disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 50 percent rating for the Veteran's left shoulder disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular rating assigned herein is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's left shoulder disability does not meet the criteria for a rating in excess of 50 percent.  Therefore, the claim for an increased rating beyond that assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

A rating of 50 percent, but not higher, for a left shoulder disability, from November 1, 2003 to September 27, 2010, is granted.

A rating in excess of 50 percent for a left shoulder disability, as of September 28, 2010, is denied.


REMAND

Unfortunately, additional development is once again required prior to the disposition of the Veteran's claims of entitlement to an increased rating for a service-connected left elbow disability and entitlement to TDIU.
In August 2010, the Board remanded the claim on appeal so that additional records could be obtained and the Veteran could be provided with a VA examination to determine the nature and severity of any left elbow and left shoulder disabilities found.  Following completion of those actions, the Board requested that the claims be readjudicated prior to being returned to the Board and a supplemental statement of the case issued.  While the claims were on remand, the proper actions were taken to make attempts to obtain the identified records, and the Veteran was provided with a VA examination of his left shoulder and left elbow, satisfying the requested developments.  In December 2011, the left shoulder and TDIU claims were readjudicated.  However, the claim of entitlement to an increased rating for a service-connected left elbow disability was not addressed in the December 2011 supplemental statement of the case or the accompanying rating decision.  Those decisions rated the Veteran's disability on the basis of his left shoulder symptoms alone.  Accordingly, the RO did not address the issue of entitlement to an increased rating for a service-connected left elbow disability directly, nor did it consider the Veteran's left elbow symptoms in conjunction with the rating that was assigned.  The Veteran's representative noted that situation in a February 2012 statement, and requested the claim be remanded so that the Veteran could be provided with a rating of his left elbow disability by the RO.  Therefore, the Board finds that the RO did not readjudicate the issue of entitlement to an increased rating for a service-connected left elbow disability.  Compliance with a remand is not discretionary, and if a remand request is not satisfied, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also seeks entitlement to TDIU.  Entitlement to TDIU is warranted if the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

This claim has been previously denied as the Veteran did not meet these percentage criteria.  However, depending on the rating assigned by the RO for the left elbow disability discussed above, the Veteran may now meet the percentage criteria for entitlement to TDIU.  Accordingly, the TDIU claim is inextricably intertwined with the left elbow disability issue and must be remanded, pending the readjudication of the claim of entitlement to an increased rating for a service-connected left elbow disability.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

Readjudicate the claims of entitlement to an increased rating for a service-connected left elbow disability and entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


